     Case 3:19-cv-02892-K-BK Document 24 Filed 10/06/20                             Page 1 of 6 PageID 79



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

ELBERT D. SMITH, II,                                        §
                                                            §
           Plaintiff,                                       §
                                                            §
v.                                                          §          Civil Action No.: 3:19-cv-2892-K-BK
                                                            §
CITY OF DALLAS,                                             §
                                                            §
           Defendant.                                       §

     UNOPPOSED MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

           Plaintiff Elbert D. Smith, II (“Smith” or “Plaintiff”) files this Unopposed Motion for Leave

to File Second Amended Complaint (“Motion for Leave” or “Motion”)1, and respectfully shows

the Court as follows:

                                                      I.
                                                INTRODUCTION

           This is a case about discrimination, wrongful termination, and retaliation in violation of

Title VII of the Civil Rights Act of 1964. Plaintiff worked for Defendant from September 9, 1995

until Defendant constructively discharged Plaintiff on January 6, 2020.

           During the last two years of his employment with Defendant, Defendant subjected Plaintiff

to a hostile work environment rife with racial discrimination and harassment. Plaintiff’s complaints

about the discrimination and harassment resulted in retaliatory conduct by Defendant that

ultimately forced him to take multiple medical leaves of absence and retire several years before he

had planned.




1
    Plaintiff has conferred with Defendant, and Defendant does not oppose the relief sought in this Motion.


Unopposed Motion for Leave to File Second Amended Complaint                                                   Page 1
  Case 3:19-cv-02892-K-BK Document 24 Filed 10/06/20                  Page 2 of 6 PageID 80



                                         II.
                              ARGUMENTS AND AUTHORITY

       The court should grant Plaintiff leave to amend the complaint pursuant to Rule 15(a)’s

liberal standard. Rule 15(a) provides that the Court shall freely grant leave to amend when justice

so requires. FED. R. CIV. P. 15(a). Rule 15(a) is liberally construed in favor of amendment. See,

e.g., Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 597 (5th Cir. 1981) (“[T]he liberal position

of the federal rules on granting amendments…evinces a bias in favor of granting leave to amend”).

A district court must possess a substantial reason to deny a request for leave to amend. Jones v.

Robinson Prop. Grp., 427 F.3d 987, 994 (5th Cir. 2005) (quotations omitted).

       In determining whether to grant leave, several factors may be considered, including,

“undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

of allowance of the amendment, [and] futility of amendment.” Rhodes v. Amarillo Hosp. Dist., 654

F.2d 1148, 1153 (5th Cir. 1981) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). Rule 15(a)

provides a strong presumption in favor of granting leave to amend. Fin. Acquisition Partners, LP

v. Blackwell, 440 F.3d 278, 291 (5th Cir. 2006). Here, all factors weigh in favor of granting this

Motion for Leave to allow Plaintiff to file his proposed Second Amended Complaint, attached

hereto as Exhibit A.

       A.      Plaintiff does not seek the amendment to unduly delay the proceedings.

       Plaintiff has not unduly delayed seeking this amendment. Delay becomes “undue” and

thereby creates grounds for the district court to refuse leave, when it hinders the opposing party’s

ability to respond to the proposed amendment or to prepare for trial. Dueling v. Devon Energy

Corp., 623 Fed. Appx. 127, 130 (5th Cir. 2015); see also Solomon v. N. Am. Life & Cas. Ins. Co.,




Unopposed Motion for Leave to File Second Amended Complaint                                   Page 2
    Case 3:19-cv-02892-K-BK Document 24 Filed 10/06/20                     Page 3 of 6 PageID 81



151 F.3d 1132, 1139 (9th Cir. 1998) (affirming denial of leave to amend where the plaintiff filed

the motion “on the eve of the discovery deadline”).

           Here, the delay was not undue and the amendment does not hinder Defendant’s ability to

respond to the amendment or to prepare for trial. This case has been on file for approximately nine

months; however, Defendant was not formally served until July 6, 2020 and did not make an

appearance until July 23, 2020. Plaintiff was pro se until he retained counsel on or around

September 11, 2020. The parties submitted the Joint Proposed Scheduling Order on September 17,

2020, and discovery remains in its threshold stage, with approximately one year before the

proposed discovery close deadline.2

           Plaintiff now seeks leave to file his Second Amended Complaint to add clarity and detail

to his claims against Defendant. Plaintiff has not unnecessarily or intentionally delayed filing his

Motion for Leave. Upon being retained, Plaintiff’s counsel discussed the likelihood of amending

the complaint and now moves the Court for leave to file a Second Amended Complaint less than

a month after being retained. Further, allowing this amendment would not hinder Defendant’s

ability to respond or prepare for trial. Trial has not yet been set, and the parties have ample time to

conduct discovery and prepare for trial. Accordingly, the Court should grant this Motion and reject

any contention that Plaintiff unduly delayed filing his Motion for Leave.

           B.          Plaintiff does not seek the amendment in bad faith or as a dilatory tactic.

           Plaintiff does not seek to amend his complaint in bad faith or as a dilatory tactic.

Christopher v. Mobil Oil Corp., 149 F.R.D. 539, 544 (E.D. Tex. 1993). In that case, the Rule 15(a)

motion was sought eight months after the filing of the first amended complaint and before any




2
    See Dkt. No. 22.


Unopposed Motion for Leave to File Second Amended Complaint                                      Page 3
  Case 3:19-cv-02892-K-BK Document 24 Filed 10/06/20                    Page 4 of 6 PageID 82



significant pretrial activity, such as discovery, had taken place (as is the case here). Id. After

considering these circumstances, the court granted the plaintiff leave to file an amended complaint.

         Likewise, the Court should find no bad faith or dilatory motive here, and the Motion for

Leave should be granted.

         C.     The amendment will not prejudice Defendant.

         Granting this Motion for Leave will not prejudice Defendant. Courts give Rule 15 the

widest possible interpretation to assure that the merits of a dispute will be heard despite defects in

the form or timing of the pleadings. Marshall v. MarOpCo, Inc., 223 F.Supp.3d 562, 566 (N.D.

Tex. 2017) (noting that the “policy of the federal rules is to permit liberal amendment to facilitate

determination of claims on the merits”) (internal quotations omitted).

         Here, Plaintiff seeks only to add clarity and detail to his claims, not to assert additional

claims or legal theories for recovery. Additionally, limited discovery has occurred in this case and

the proposed amendment will not require extensive discovery beyond what was already

contemplated. Further, the amendment is offered before the court has set the matter for trial.

Therefore, Defendant cannot show sufficient prejudice and the Court should grant the Motion for

Leave.

         D.     The amendment is not futile, and there have been no repeated failures to cure
                deficiencies in previous amendments.

         The final Rule 15 factors, futility and presence of repeated failure to cure deficiencies by

amendments previously allowed, also counsel in favor of granting Plaintiff leave to amend. The

Fifth Circuit has interpreted futility in the context of Rule 15 to mean that the amended complaint

would fail to state a claim upon which relief can be granted. Stripling v. Jordan Prod. Co., 234

F.3d 863, 873 (5th Cir. 2000). To determine futility, the Court must apply the same standard as

applies under Federal Rule of Civil Procedure 12(b)(6). See id. A motion for leave to amend will



Unopposed Motion for Leave to File Second Amended Complaint                                    Page 4
  Case 3:19-cv-02892-K-BK Document 24 Filed 10/06/20                   Page 5 of 6 PageID 83



be denied as futile when the complaint could not be saved by an amendment. See Polich v.

Burlington N., Inc., 942 F.2d 1467, 1472 (9th Cir. 1991).

       Here, Plaintiff does not seek to amend his complaint to cure a deficiency in the pleading.

Instead, Plaintiff’s proposed Second Amended Complaint seeks to add clarity and detail to his

claims. Therefore, the Court should grant Plaintiff’s Motion for Leave.

                                            III.
                                        CONCLUSION

       Consistent with the liberal standard set forth under Federal Rule of Civil Procedure 15, and

for the reasons set out above, this Court should grant this Motion for Leave and allow Plaintiff to

file his Second Amended Complaint to add clarity and detail to his claims pursuant to Federal Rule

of Civil Procedure 15(a).

                                             Respectfully submitted,

                                             /s/ Brittney L. Thompson
                                             JAMIE J. GILMORE
                                             Texas Bar No. 24045262
                                             jgilmore@galyen.com
                                             BRITTNEY THOMPSON
                                             Texas Bar No. 24104618
                                             bthompson@galyen.com
                                             BAILEY & GALYEN
                                             1300 Summit Avenue, Suite 650
                                             Fort Worth, Texas 76102
                                             Telephone: 817-276-6000
                                             Facsimile: 817-276-6010

                                             ATTORNEYS FOR PLAINTIFF




Unopposed Motion for Leave to File Second Amended Complaint                                  Page 5
  Case 3:19-cv-02892-K-BK Document 24 Filed 10/06/20                   Page 6 of 6 PageID 84



                               CERTIFICATE OF CONFERENCE

          Pursuant to Local Rule 7.1(a) & (b) the undersigned counsel for Plaintiff hereby certifies

that she conferred with counsel for Defendant on the 1st and 5th day of October, 2020, and that

Counsel for Defendant advised that they have no objection to Plaintiff’s Unopposed Motion for

Leave to File Second Amended Complaint Under Federal Rule of Civil Procedure 15(A).



                                                       /s/ Brittney L. Thompson
                                                       BRITTNEY L. THOMPSON


                                  CERTIFICATE OF SERVICE

          I certify that on October 6, 2020, I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF system, which sent notice of such filing to all counsel of

record.


                                                       /s/ Brittney L. Thompson
                                                       BRITTNEY L. THOMPSON




Unopposed Motion for Leave to File Second Amended Complaint                                   Page 6
